Petitioner asks for leave to appeal from an order of Judge James Clark of the 4th Circuit, denying him the *Page 747 
writ of habeas corpus. He was convicted of larceny in the Circuit Court for Montgomery County, and sentenced to serve four years in the House of Correction on November 29, 1943. He was paroled November 5, 1945, and returned from parole December 24, 1947.
Applicant gives seven reasons why his detention is unlawful: (1) He was arrested without a warrant. The circumstances are not shown, but in no event does this prevent him from being validly indicted and tried. (2) Denial of the right to have a lawyer. He did have a lawyer, appointed by the court, and expressed no dissatisfaction with this appointment. (3) He was forced to sign a statement under promise of release. If this statement was offered in evidence, that is a matter for the trial court to rule upon, and any erroneous ruling can be appealed. (4) He was refused release on bond. This has nothing to do with the validity of his present confinement. (5) He was denied the right to a speedy trial, having been kept in jail five and one-third months after arrest and before trial. No explanation of this is given, and the bare fact is not of itself a denial of due process. (6) The Judge was prejudiced against him. The remarks of the Judge when he sentenced him do not indicate prejudice, although they do indicate previous knowledge and a belief that applicant cannot keep out of jail. (7) The penalty was too severe. This is within the discretion of the trial court unless there is a clear denial of due process, which does not appear from the record.
Application denied, without costs. *Page 748